By JUDGE JACK B. STEVENS
The Court has had under advisement the application of Tryco, Inc., and Zenz for recovery of filing costs in the amount of $58.00 and costs of the court reporter in the amount of $1,323.50, a total of $1,381.50.
The application is opposed on the ground that the "Purchase Contract and Receipt," Plaintiff’s Exhibit # 2, provides for such matters, that these actions were based upon contract and that the failure to submit the claims as part of the contract claim constitutes a waiver of the claims. The application is further opposed on the ground that there is no other provision in law providing for such payment.
The Court is of the opinion that the application should be granted and the objections overruled.
*59Section 14.1-198, Code of Virginia, 1950, as amended, is being construed by the judges of this Court as broadly as it is written. The language at the end of the section directing the clerk to tax as costs "every further sum which the court may deem reasonable . . . for any other matter" has been held to be authority to authorize the Court to award costs such as those applied for here. This is particularly true where such costs are routinely incurred in litigation.
The Court does not feel that such amounts need be passed upon by the jury in the light of the statute nor that the contract between the parties precludes application of the statute.
The Court therefore grants the application of costs in the amount of $1,381.50.